Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       CONTINUED EXAMINATIONS     

      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered. 


DETAILED ACTION
Applicant’s amendment in the reply filed on 9/7/2022 is acknowledged. Claims 1-4, and 7-20 are pending. Claims 1-4, and 7-20 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites “The method of claim 1, wherein the polyphenols comprise at least one phenolic compound as listed in Table 3, at least one flavonoid as listed in Table 4, at least one anthocyanin as listed in Table 5, at least one chlorogenic acid as listed in Table 6, at least one betacyanin as listed in Table 7, and/or at least one amino acid/alkaloid as listed in Table 8”. 
The recitation is confusing. First of all, amino acid/alkaloid is not polyphenol. Secondly, it is Table 9 that contains amino acid/alkaloid; Table 8 contains polyphenols. Furthermore Table 3 recites organic acid instead of polyphenols. At last, it is okay to recite Table 2, as Table 2 does contain polyphenols. Claim 20 is rejected for the same reason.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, and 12 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Esposito et al (Esposito et al, Synergistic interplay between curcumin and polyphenol-rich foods in the Mediterranean diet: therapeutic prospects for Neurofibromatosis 1 patients. Nutrients (2017), Volume 9, Number 7, 783 p).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/7/2022.
Esposito et al teach synergistic interplay between curcumin (thus from orange-yellow color turmeric, thus plant material, thus claim 8 is met) and polyphenol-rich foods  in the Mediterranean diet (see Title) (thus the claimed diet in claim 1). Esposito et al teach Neurofibromas are the hallmark lesions in Neurofibromatosis 1 (NF1) (thus a signaling component, thus a method of modulating one or more pathways associated with healthy in an individual, thus inflammation, thus claim 2 is met); these tumors are classified as cutaneous, subcutaneous and plexiform. In contrast to cutaneous and subcutaneous neurofibromas, plexiform neurofibromas can grow quickly and progress to malignancy. Curcumin, a turmeric-derived polyphenol, has been shown to interact with several molecular targets implicated in carcinogenesis. Here, we describe the impact of different dietary patterns, namely Mediterranean diet (MedDiet) compared to the Western diet (WesDiet), both with or without curcumin, on NF1 patients' health. After six months, patients adopting a traditional MedDiet enriched with 1200 mg curcumin per day (MedDietCurcumin) (thus orally administrable component) presented a significant reduction in the number and volume of cutaneous neurofibromas; these results were confirmed in subsequent evaluations. Notably, in one patient, a large cranial plexiform neurofibroma exhibited a reduction in volume (28%) confirmed by Magnetic Resonance Imaging. Conversely, neither unenriched MedDiet nor WesDiet enriched with curcumin exhibited any significant positive effect. We hypothesize that the combination of a polyphenol-rich Mediterranean diet and curcumin was responsible for the beneficial effect observed on NF1. This is, to the best of our knowledge, the first experience with curcumin supplementation in NF1 patients. Our report suggests that an integrated nutritional approach may effectively aid in the management of NF1 (see Abstract). Esposito et al teach the traditional Mediterranean-style diet included the abundant use of olive oil for cooking and dressing dishes (extra-virgin olive oil—50 mL/day with >2000 mg/kg total phenol concentration as determined by Folin-Ciocalteu’s assay—Sigma Aldrich, St. Louis, MO, USA), the consumption of ≥2 daily servings of vegetables, ≥3 daily servings of fresh fruits (thus vitamins, thus claims 12 and 19 are met), ≥3 weekly servings of legumes, ≥3 weekly servings of fish or seafood, white meats instead of red meats or processed meats (burgers, sausages), and avoiding the consumption of cream, butter, margarine, pate, duck, carbonated and/or sugared beverages, pastries, industrial bakery products and desserts, French fries or potato chips, and sweets. Curcumin was supplemented at a dose of 1200 mg to the third and fourth groups at lunchtime [19,20]. Finally, all patients were invited to restrict foods known to contain curcumin. (page 3, 2nd paragraph from bottom).
Esposito et al teach in this study, we used extra-virgin olive (thus green color plant material, thus claim 7 is met) oil (EVO—the juice of the olive obtained solely by pressing and consumed without any further refining process) having >2000 mg/kg total phenol concentration… Increasing studies highlight the anti-proliferative and pro-apoptotic effects of the two major EVO components, oleuropein and hydroxytyrosol, on cancer cells and show that these effects stem from different mechanisms depending on the cell type. For example, these polyphenols are able to reduce angiogenesis via downregulation of cyclooxygenase-2 (COX-2) expression, prostanoid production and matrix metallopeptidase 9 (MMP-9) protein release, together with a reduction in intracellular ROS levels and NFκB activation (page 13, 3rd paragraph) (thus a second signaling component, thus a distinct pathway, thus claims 3, 4, 15, and 16 are met).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-4, 7, 8, 10, 12-17, and 19 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Esposito et al (Synergistic interplay between curcumin and polyphenol-rich foods in the Mediterranean diet: therapeutic prospects for Neurofibromatosis 1 patients. Nutrients (2017), Volume 9, Number 7, 783 p), as evidenced by Fletcher et al (Fletcher et al, STAT3 inhibition reduces macrophage number and tumor growth in neurofibroma. Oncogene, (20190400) Vol. 38, No. 15, pp. 2876-2884)* and Li et al (WO 2010/121007 A1)*.
This is a new rejection necessitated by the Applicant’s amendment filed on 9/7/2022.
Esposito et al teach synergistic interplay between curcumin (thus from orange-yellow color turmeric, thus plant material, thus claim 8 is met) and polyphenol-rich foods in the Mediterranean diet (see Title) (thus the claimed diet in claim 1). Esposito et al teach Neurofibromas are the hallmark lesions in Neurofibromatosis 1 (NF1) (thus a signaling component, thus a method of modulating one or more pathways associated with healthy in an individual, thus inflammation, thus claim 2 is met); these tumors are classified as cutaneous, subcutaneous and plexiform. In contrast to cutaneous and subcutaneous neurofibromas, plexiform neurofibromas can grow quickly and progress to malignancy. Curcumin, a turmeric-derived polyphenol, has been shown to interact with several molecular targets implicated in carcinogenesis. Here, we describe the impact of different dietary patterns, namely Mediterranean diet (MedDiet) compared to the Western diet (WesDiet), both with or without curcumin, on NF1 patients' health. After six months, patients adopting a traditional MedDiet enriched with 1200 mg curcumin per day (MedDietCurcumin) (thus orally administrable component) presented a significant reduction in the number and volume of cutaneous neurofibromas; these results were confirmed in subsequent evaluations. Notably, in one patient, a large cranial plexiform neurofibroma exhibited a reduction in volume (28%) confirmed by Magnetic Resonance Imaging. Conversely, neither unenriched MedDiet nor WesDiet enriched with curcumin exhibited any significant positive effect. We hypothesize that the combination of a polyphenol-rich Mediterranean diet and curcumin was responsible for the beneficial effect observed on NF1. This is, to the best of our knowledge, the first experience with curcumin supplementation in NF1 patients. Our report suggests that an integrated nutritional approach may effectively aid in the management of NF1 (see Abstract). Esposito et al teach the traditional Mediterranean-style diet included the abundant use of olive oil for cooking and dressing dishes (extra-virgin olive oil—50 mL/day with >2000 mg/kg total phenol concentration as determined by Folin-Ciocalteu’s assay—Sigma Aldrich, St. Louis, MO, USA), the consumption of ≥2 daily servings of vegetables, ≥3 daily servings of fresh fruits (thus vitamins, thus claims 12 and 19 are met), ≥3 weekly servings of legumes, ≥3 weekly servings of fish or seafood, white meats instead of red meats or processed meats (burgers, sausages), and avoiding the consumption of cream, butter, margarine, pate, duck, carbonated and/or sugared beverages, pastries, industrial bakery products and desserts, French fries or potato chips, and sweets. Curcumin was supplemented at a dose of 1200 mg to the third and fourth groups at lunchtime [19,20]. Finally, all patients were invited to restrict foods known to contain curcumin. (page 3, 2nd paragraph from bottom).
Esposito et al teach in this study, we used extra-virgin olive (thus green color plant material, thus claim 7 is met) oil (EVO—the juice of the olive obtained solely by pressing and consumed without any further refining process) having >2000 mg/kg total phenol concentration… Increasing studies highlight the anti-proliferative and pro-apoptotic effects of the two major EVO components, oleuropein and hydroxytyrosol, on cancer cells and show that these effects stem from different mechanisms depending on the cell type. For example, these polyphenols are able to reduce angiogenesis via downregulation of cyclooxygenase-2 (COX-2) expression, prostanoid production and matrix metallopeptidase 9 (MMP-9) protein release, together with a reduction in intracellular ROS levels and NFκB activation (page 13, 3rd paragraph) (thus a second signaling component, thus a distinct pathway, thus claims 3, 4, 15, and 16 are met).
Fletcher et al teach FLLL32, a small molecule inhibitor of JAK2/STAT3 signaling, reduces neurofibroma growth in mice (see Abstract). 
Li et al teach structures of curcumin analogues labeled "FLLL31" and "FLLL32."([0017] Figure 2a).
           Therefore, as evidenced by Fletcher et al, and Li et al, curcumin reduces neurofibroma growth by inhibiting JAK2 signaling, thus claims 10 and 13 are met).

Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 8, and 10-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Esposito et al, Fletcher et al and Li et al as applied to claims 1-4, 7, 8, 10, 12-17, and 19 above.
The teachings of Esposito et al, Fletcher et al and Li et al are set forth above and applied as before.
The teachings of Esposito et al, Fletcher et al and Li et al do not specifically teach the claimed amount of polyphenols in claims 11 and 18.
            Regarding the claimed amount of polyphenols in claims 11 and 18, although the prior art did not specifically disclose the amounts of polyphenols, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of polyphenols because the amount of the claimed polyphenols are art-recognized result effective variables because they have the ability to treat Neurofibromas, which would have been routinely determined and optimized in the pharmaceutical art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

	     Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
             No claim is allowed.
	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655